Citation Nr: 1732956	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-43 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In July 2014, the Board granted a 70 percent disability rating for posttraumatic stress disorder (PTSD), and it remanded the issue of entitlement to a TDIU, finding the issue to have been raised at the time the Veteran filed his claim for an increased rating for PTSD.

In November 2012, the Veteran testified at a video conference hearing before the undersigned at the Philadelphia RO.  A transcript of that hearing is of record.

In a March 2017 decision, the Board denied the Veteran's claim for entitlement to a disability rating in excess of 70 percent for PTSD and remanded the claim for entitlement for a TDIU for additional development.  Such development has been completed and this matter is returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Regrettably, review of the record since the March 2017 remand does not reflect substantial compliance with the directives of that remand.  A remand confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the claim on appeal must again be remanded to the AOJ in order to ensure substantial compliance with the March 2017 remand.

In its March 2017 remand, the Board instructed the AOJ to obtain a medical opinion to determine whether the Veteran's service-connected disabilities of PTSD, diabetes, and peripheral neuropathy of the right and left lower extremities would prevent the Veteran from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience. 

In May 2017, an addendum medical opinion was provided by the same psychologist who performed the Veteran's November 2016 VA examination for PTSD.  The examiner was unable to opine as to the Veteran's employability with regard to his service-connected disabilities, stating that as a Ph.D. and not an M.D., such an opinion relating to the Veteran's physical condition was not within his scope of practice.  Additionally, the psychologist did not render an opinion as to the effects of the Veteran's PTSD on his ability to obtain and maintain substantially gainful employment. 

The Board finds the VA psychologist's May 2017 addendum opinion inadequate for evaluation purposes because it did not address whether the Veteran's service-connected disabilities, alone or in the aggregate, render him unemployable.  The Board finds that another remand is necessary for new medical opinions.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from a VA psychologist or psychiatrist as to whether the Veteran's service-connected PTSD results in impairment sufficient to render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  Given the inadequacy of the opinion of record, the opinion should preferably be rendered by a psychologist or psychiatrist who has not previously examined the Veteran in connection with this appeal.  To the extent that the opinion provider determines that a physical examination is necessary to render this opinion, such an examination should be ordered.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should state why an opinion cannot be provided, and whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2. Thereafter, obtain a medical opinion from an appropriate examiner as to whether the Veteran's service-connected diabetes and peripheral neuropathy of the right and left lower extremities, alone or in the aggregate, result in impairment sufficient to render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  To the extent that the opinion provider determines that a physical examination is necessary to render this opinion, such an examination should be ordered.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should state why an opinion cannot be provided, and whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. After completing all indicated development, the AOJ should readjudicate the Veteran's claim for entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




